     Case 2:21-cv-00325-CAS-JEM Document 1 Filed 01/13/21 Page 1 of 5 Page ID #:1




 1   MARTIN & BONTRAGER, APC
     G. Thomas Martin, III (SBN 218456)
 2   Nicholas J. Bontrager (SBN 252114)
 3   4605 Lankershim Blvd., Suite 535
     Toluca Lake, CA 91602
 4
     T: (323) 940-1700
 5   F: (323) 238-8095
 6   Tom@mblawapc.com
     Nick@mblawapc.com
 7
 8   Attorneys for Plaintiff
     YAHAIRA GUZMAN
 9
10
                         UNITED STATES DISTRICT COURT

11                     CENTRAL DISTRICT OF CALIFORNIA
12
13   YAHAIRA GUZMAN,                         Case No.: 2:21-cv-325

14               Plaintiff,
                                             COMPLAINT AND DEMAND FOR
15         vs.                               JURY TRIAL FOR:
16
                                             1. VIOLATIONS OF
17   NORTHSTAR LOCATION                         THE FAIR DEBT COLLECTION
     SERVICES, LLC,                             PRACTICES ACT [15 U.S.C. §
18
                 Defendant(s).                  1692]
19
20                                           2. VIOLATIONS OF THE
                                                ROSENTHAL FAIR DEBT
21
                                                COLLECTION PRACTICES
22                                              ACT [CAL. CIV. CODE § 1788]
23
24                                INTRODUCTION
25         1.    YAHAIRA GUZMAN (“Plaintiff”) brings this action to secure
26   redress from NORTHSTAR LOCATION SERVICES, LLC (“Defendant”) for
27   violations of the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692.
28

                                            -1-

                                                              COMPLAINT FOR DAMAGES
     Case 2:21-cv-00325-CAS-JEM Document 1 Filed 01/13/21 Page 2 of 5 Page ID #:2




 1   Plaintiff also brings this action to secure redress from Defendant for violations of
 2   the Rosenthal Fair Debt Collection Practices Act [CAL. CIV. CODE § 1788].
 3                             JURISDICTION AND VENUE
 4         2.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as
 5   Plaintiff’s claims arise under the laws of the United States.
 6         3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
 7   because the acts and transactions alleged in this Complaint occurred here, Plaintiff
 8   resides here, and Defendant transacts business here.
 9                                        PARTIES
10         4.     Plaintiff is an individual, residing in Los Angeles County, California.
11   Plaintiff is a natural person from whom a debt collector seeks to collect a consumer
12   debt which is due and owing or alleged to be due and owing.
13         5.      Defendant is a corporation engaged in the business of collecting
14   debts in this state and in several other states, with its principal place of business
15   located in New York. The principal purpose of Defendant is the collection of debts
16   in this state and Defendant regularly attempts to collect debts alleged to be due
17   another.
18         6.     Defendant is engaged in the collection of debts from consumers using
19   the mail and telephone. Defendant regularly attempts to collect debts alleged to
20   be due another and Defendant is a “debt collector” as defined by the FDCPA and
21   the RFDCPA.
22                             FACTUAL ALLEGATIONS
23         7.     Within one year prior to the filing of this action, Defendant contacted
24   Plaintiff to collect money, property or their equivalent, due or owing or alleged to
25   be due or owing from a natural person by reason of a consumer credit transaction
26   and/or "consumer debt."
27
28

                                                -2-

                                                                     COMPLAINT FOR DAMAGES
     Case 2:21-cv-00325-CAS-JEM Document 1 Filed 01/13/21 Page 3 of 5 Page ID #:3




 1           8.      Within one year prior to the filing of this action, Defendant regularly
 2   and repeatedly called Plaintiff at Plaintiff’s cellular telephone number ending in
 3   2717.
 4           9.      Within one year prior to the filing of this action and on numerous
 5   occasions, Defendant placed multiple calls to plaintiff from telephone number
 6   (866) 224-9823. At all times relevant to this action, Defendant called Plaintiff from,
 7   but not limited to, the forgoing telephone number for the purpose of collecting an
 8
     alleged debt.
 9
             10.     Within one year prior to the commencement of this action, Defendant
10
     caused Plaintiff’s telephone to ring repeatedly and continuously to annoy Plaintiff.
11
             11.     Within one year prior to the filing of this action, Defendant
12
     communicated with Plaintiff with such frequency as to be unreasonable under the
13
     circumstances and to constitute harassment.
14
15
             12.     The natural and probable consequences of Defendant’s conduct was

16   to harass, oppress or abuse Plaintiff in connection with the collection of the alleged
17   debt.
18
                             FIRST CAUSE OF ACTION
19      (Violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692)
20           13.     Plaintiff incorporates by reference all of the above paragraphs of this
21   Complaint as though fully stated herein.
22
             14.     Defendant violated the FDCPA. Defendant’s violations include, but
23
     are not limited to the following:
24
             (a)     Defendant violated 15 U.S.C. §1692d by engaging in any conduct the
25
     natural consequence of which is to harass, oppress, or abuse any person in
26
     connection with the collection of a debt;
27
28

                                                  -3-

                                                                     COMPLAINT FOR DAMAGES
     Case 2:21-cv-00325-CAS-JEM Document 1 Filed 01/13/21 Page 4 of 5 Page ID #:4




 1            (b)   Defendant violated 15 U.S.C. §1692d(5) causing a telephone to ring
 2   or engaging any person in telephone conversation repeatedly or continuously with
 3   intent to annoy, abuse, or harass any person at the called number; and
 4            (c)   Defendant violated 15 U.S.C. §1692f use unfair or unconscionable
 5   means to collect or attempt to collect any debt.
 6            14.   Defendant’s acts, as described above, were done intentionally with the
 7   purpose of coercing Plaintiff to pay the alleged debt.
 8
              15.   As a result of the foregoing violations of the FDCPA, Defendant is
 9
     liable to Plaintiff for actual damages, statutory damages, and attorney’s fees and
10
     costs, and, such other and further relief as the Court deems proper.
11
                               SECOND CAUSE OF ACTION
12
       (Violation of the Rosenthal Fair Debt Collection Practices Act, CAL. CIV.
13
                                          CODE § 1788)
14
              16.   Plaintiff incorporates by reference all of the above paragraphs of this
15
     Complaint as though fully stated herein.
16
              17.   Defendant violated the RFDCPA. Defendant’s violations include, but
17
     are not limited to, the following:
18
              (a)   Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
19
     attempting to collect a consumer debt without complying with the provisions of
20
     Sections 1692b to 1692j, inclusive, of . . . Title 15 of the United States Code (Fair
21
     Debt Collection Practices Act).
22
              18.   Defendant’s acts, as described above, were done intentionally with the
23
     purpose of coercing Plaintiff to pay the alleged debt.
24
              19.   As a result of the foregoing violations of the RFDCPA, Defendant is
25
     liable to Plaintiff for actual damages, statutory damages, and attorney’s fees and
26
     costs.
27
28

                                                 -4-

                                                                    COMPLAINT FOR DAMAGES
     Case 2:21-cv-00325-CAS-JEM Document 1 Filed 01/13/21 Page 5 of 5 Page ID #:5




 1                                   PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff respectfully requests that judgment be entered
 3   against Defendant for the following:
 4          (a)     Actual damages pursuant to statute(s), in amounts to be determined
 5   at trial and for Plaintiff.
 6          (b)    Statutory damages pursuant to statute(s);
 7          (c)    Punitive damages pursuant to statute;
 8
            (d)   Costs and reasonable attorney’s fees pursuant to pursuant to statute(s);
 9
     and
10
            (e)    For such other and further relief as the Court may deem just and
11
12   proper.

13                                 DEMAND FOR JURY TRIAL
14          Please take notice that Plaintiff demands a trial by jury in this action.
15
16                                            RESPECTFULLY SUBMITTED,
17   Dated: January 13, 2021                  MARTIN & BONTRAGER, APC
18
19                                            By: /s/ G. Thomas Martin, III
20                                                    G. Thomas Martin, III
                                                      Attorney for Plaintiff
21
22
23
24
25
26
27
28

                                                -5-

                                                                    COMPLAINT FOR DAMAGES
